James Leigh Wand v. State





















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-199-CR





JAMES LEIGH WAND	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



James Leigh Wand appeals his conviction, following his plea of guilty, of the offense of burglary of a habitation.  The trial court, finding that Wand had two prior commitments to the Texas Department of Criminal Justice, Institutional Division, based on three prior felony convictions, assessed Wand's punishment at forty years in the Texas Department of Criminal Justice, Institutional Division.  Wand contends in a single point that the trial court abused its discretion in assessing his punishment. 

We conclude the trial court did not abuse its discretion in assessing Wand’s punishment, because the sentence was within the statutory range of punishment and there was some evidence, including Wand’s prior convictions of burglary of a habitation and aggravated assault on a peace officer, supporting the decision.  
See
 
Jackson v. State
, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984).  Wand relies upon the holding in 
Jackson
 that there must be some evidence to support the trial court’s assessment of punishment, but he presents no authority to support his conclusion that the trial court in this case abused its discretion in assessing his punishment simply on the basis that he accepted responsibility for his commission of the offense.  We overrule Wand’s single point.

The judgment is affirmed.



PER CURIAM

PANEL F: JOHN HILL, J. (Retired, Sitting by Assignment); DAY and LIVINGSTON, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: April 17, 2003

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.